Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A vehicle-to-vehicle (V2V) communication transponder comprising: one or more digital lane maps;  5wherein the transponder is adapted to operate in a first vehicle; wherein the transponder is adapted to accept as input a first location of the first vehicle and a vehicle heading of the first vehicle; wherein the transponder is adapted to broadcast a series of V2V safety messages wherein a majority of V2V safety messages comprise: (a) the first vehicle location; (b) the first 10vehicle heading; and (c) a first vehicle speed; wherein the digital lane map is in non-transitory memory; the digital lane map data comprises for an each logical lane: (i) location points; (ii) lane type, and (iii) lane location; wherein the location points comprise a plurality of locations in broadcast or received V2V 15safety messages by the transponder; wherein reconfiguration of a physical lane causes a new logical lane.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 7,979,198) shows a system for monitoring vehicular traffic congestion through the use of inter-vehicle communication and traffic chain counters comprising: a vehicle-to-vehicle (V2V) satellite communication transponder adapted to operate in a first vehicle wherein the communication transponder is adapted to accept as input a first location of the first vehicle and a vehicle heading of the first vehicle, and wherein the transponder is adapted to broadcast a series of V2V safety messages wherein the majority of V2V safety messages comprise: the first vehicle position; the first vehicle heading; a first vehicle speed.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claim 1, including:
A vehicle-to-vehicle (V2V) communication transponder comprising: one or more digital lane maps;  5wherein the transponder is adapted to operate in a first vehicle; wherein the transponder is adapted to accept as input a first location of the first vehicle and a vehicle heading of the first vehicle; wherein the transponder is adapted to broadcast a series of V2V safety messages wherein a majority of V2V safety messages comprise: (a) the first vehicle location; (b) the first 10vehicle heading; and (c) a first vehicle speed; wherein the digital lane map is in non-transitory memory; the digital lane map data comprises for an each logical lane: (i) location points; (ii) lane type, and (iii) lane location; wherein the location points comprise a plurality of locations in broadcast or received V2V 15safety messages by the transponder; wherein reconfiguration of a physical lane causes a new logical lane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689